Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20               PageID.36     Page 1 of 31




      SMALL BUSINESS ADMINISTRATION

      [Docket No. SBA-2020-0015]

      13 CFR Part 120

      Business Loan Program Temporary Changes; Paycheck Protection Program

      RIN 3245-AH34

      AGENCY:        U. S. Small Business Administration.

      ACTION:        Interim Final Rule.

      SUMMARY: This interim final rule announces the implementation of sections 1102 and

      1106 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act or the

      Act). Section 1102 of the Act temporarily adds a new product, titled the “Paycheck

      Protection Program,” to the U.S. Small Business Administration’s (SBA’s) 7(a) Loan

      Program. Section 1106 of the Act provides for forgiveness of up to the full principal

      amount of qualifying loans guaranteed under the Paycheck Protection Program. The

      Paycheck Protection Program and loan forgiveness are intended to provide economic

      relief to small businesses nationwide adversely impacted under the Coronavirus Disease

      2019 (COVID-19) Emergency Declaration (COVID-19 Emergency Declaration) issued

      by President Trump on March 13, 2020. This interim final rule outlines the key

      provisions of SBA’s implementation of sections 1102 and 1106 of the Act in formal

      guidance and requests public comment.

      DATES: Effective Date: This interim final rule is effective [INSERT DATE OF

      PUBLICATION IN THE FEDERAL REGISTER].




                                                                                           EXHIBIT B
                                                                                               Page 1
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                 PageID.37      Page 2 of 31



      Applicability Date: This interim final rule applies to applications submitted under the

      Paycheck Protection Program through June 30, 2020, or until funds made available for

      this purpose are exhausted.

      Comment Date: Comments must be received on or before [INSERT DATE 30 DAYS

      AFTER DATE OF PUBLICATION IN THE FEDERAL REGISTER].

      You may submit comments, identified by number SBA-2020-0015 through the Federal

      eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting

      comments.

              SBA will post all comments on www.regulations.gov. If you wish to submit

      confidential business information (CBI) as defined in the User Notice at

      www.regulations.gov, please send an email to ppp-ifr@sba.gov. Highlight the

      information that you consider to be CBI and explain why you believe SBA should hold

      this information as confidential. SBA will review the information and make the final

      determination whether it will publish the information.

      FOR FURTHER INFORMATION CONTACT: The local SBA Field Office; the list of

      offices can be found at https://www.sba.gov/tools/local-assistance/districtoffices.

      SUPPLEMENTARY INFORMATION:

         I.       Background Information

         On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019

      (COVID-19) pandemic of sufficient severity and magnitude to warrant an emergency

      declaration for all states, territories, and the District of Columbia. With the COVID-19

      emergency, many small businesses nationwide are experiencing economic hardship as a

      direct result of the Federal, State, and local public health measures that are being taken to


                                                                                             EXHIBIT B
                                                                                                 Page 2
                                                    2
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.38      Page 3 of 31



      minimize the public’s exposure to the virus. These measures, some of which are

      government-mandated, are being implemented nationwide and include the closures of

      restaurants, bars, and gyms. In addition, based on the advice of public health officials,

      other measures, such as keeping a safe distance from others or even stay-at-home orders,

      are being implemented, resulting in a dramatic decrease in economic activity as the

      public avoids malls, retail stores, and other businesses.

         On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

      Security Act (the CARES Act or the Act) (P.L. 116-136) to provide emergency assistance

      and health care response for individuals, families, and businesses affected by the

      coronavirus pandemic. The Small Business Administration (SBA) received funding and

      authority through the Act to modify existing loan programs and establish a new loan

      program to assist small businesses nationwide adversely impacted by the COVID-19

      emergency.

          Section 1102 of the Act temporarily permits SBA to guarantee 100 percent of 7(a)

      loans under a new program titled the “Paycheck Protection Program.” Section 1106 of

      the Act provides for forgiveness of up to the full principal amount of qualifying loans

      guaranteed under the Paycheck Protection Program. A more detailed discussion of

      sections 1102 and 1106 of the Act is found in section III below.

         II.     Comments and Immediate Effective Date

         The intent of the Act is that SBA provide relief to America’s small businesses

      expeditiously. This intent, along with the dramatic decrease in economic activity

      nationwide, provides good cause for SBA to dispense with the 30-day delayed effective

      date provided in the Administrative Procedure Act. Specifically, small businesses need


                                                                                            EXHIBIT B
                                                                                                Page 3
                                                    3
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                 PageID.39      Page 4 of 31



      to be informed on how to apply for a loan and the terms of the loan under section 1102 of

      the Act as soon as possible because the last day to apply for and receive a loan is June 30,

      2020. The immediate effective date of this interim final rule will benefit small businesses

      so that they can immediately apply for the loan with a full understanding of loan terms

      and conditions. This interim final rule is effective without advance notice and public

      comment because section 1114 of the Act authorizes SBA to issue regulations to

      implement Title 1 of the Act without regard to notice requirements. This rule is being

      issued to allow for immediate implementation of this program. Although this interim

      final rule is effective immediately, comments are solicited from interested members of

      the public on all aspects of the interim final rule, including section III below. These

      comments must be submitted on or before [INSERT DATE 30 DAYS FROM DATE OF

      PUBLICATION IN THE FEDERAL REGISTER]. The SBA will consider these

      comments and the need for making any revisions as a result of these comments.

         III.    Temporary New Business Loan Program: Paycheck Protection Program

         Overview

         The CARES Act was enacted to provide immediate assistance to individuals,

      families, and businesses affected by the COVID-19 emergency. Among the provisions

      contained in the CARES Act are provisions authorizing SBA to temporarily guarantee

      loans under a new 7(a) loan program titled the “Paycheck Protection Program.” Loans

      guaranteed under the Paycheck Protection Program (PPP) will be 100 percent guaranteed

      by SBA, and the full principal amount of the loans may qualify for loan forgiveness. The

      following outlines the key provisions of the PPP.

         1. General


                                                                                                EXHIBIT B
                                                                                                    Page 4
                                                   4
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                   PageID.40      Page 5 of 31



         SBA is authorized to guarantee loans under the PPP through June 30, 2020. Congress

      authorized a program level of $349,000,000,000 to provide guaranteed loans under this

      new 7(a) program. The intent of the Act is that SBA provide relief to America’s small

      businesses expeditiously, which is expressed in the Act by giving all lenders delegated

      authority and streamlining the requirements of the regular 7(a) loan program. For

      example, for loans made under the PPP, SBA will not require the lenders to comply with

      section 120.150 “What are SBA’s lending criteria?.” SBA will allow lenders to rely on

      certifications of the borrower in order to determine eligibility of the borrower and use of

      loan proceeds and to rely on specified documents provided by the borrower to determine

      qualifying loan amount and eligibility for loan forgiveness. Lenders must comply with

      the applicable lender obligations set forth in this interim final rule, but will be held

      harmless for borrowers’ failure to comply with program criteria; remedies for borrower

      violations or fraud are separately addressed in this interim final rule. The program

      requirements of the PPP identified in this rule temporarily supersede any conflicting Loan

      Program Requirement (as defined in 13 CFR 120.10).

         2. What Do Borrowers Need to Know and Do?

         a. Am I eligible?

             You are eligible for a PPP loan if you have 500 or fewer employees whose

             principal place of residence is in the United States, or are a business that operates

             in a certain industry and meet the applicable SBA employee-based size standards

             for that industry, and:

                 i. You are:




                                                                                                 EXHIBIT B
                                                                                                     Page 5
                                                     5
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20              PageID.41      Page 6 of 31



                        A.        A small business concern as defined in section 3 of the

                          Small Business Act (15 USC 632), and subject to SBA’s affiliation

                          rules under 13 CFR 121.301(f) unless specifically waived in the

                          Act;

                        B.        A tax-exempt nonprofit organization described in section

                          501(c)(3) of the Internal Revenue Code (IRC), a tax-exempt

                          veterans organization described in section 501(c)(19) of the IRC,

                          Tribal business concern described in section 31(b)(2)(C) of the

                          Small Business Act, or any other business; and

               ii. You were in operation on February 15, 2020 and either had employees for

                  whom you paid salaries and payroll taxes or paid independent contractors,

                  as reported on a Form 1099-MISC.

               You are also eligible for a PPP loan if you are an individual who operates

               under a sole proprietorship or as an independent contractor or eligible self-

               employed individual, you were in operation on February 15, 2020.

               You must also submit such documentation as is necessary to establish

               eligibility such as payroll processor records, payroll tax filings, or Form 1099-

               MISC, or income and expenses from a sole proprietorship. For borrowers that

               do not have any such documentation, the borrower must provide other

               supporting documentation, such as bank records, sufficient to demonstrate the

               qualifying payroll amount.




                                                                                          EXHIBIT B
                                                                                              Page 6
                                                 6
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.42      Page 7 of 31



                SBA intends to promptly issue additional guidance with regard to the

                applicability of affiliation rules at 13 CFR §§ 121.103 and 121.301 to PPP

                loans.

         b. Could I be ineligible even if I meet the eligibility requirements in (a) above?

            You are ineligible for a PPP loan if, for example:

                i. You are engaged in any activity that is illegal under federal, state, or local

                    law;

                ii. You are a household employer (individuals who employ household

                    employees such as nannies or housekeepers);

                iii. An owner of 20 percent or more of the equity of the applicant is

                    incarcerated, on probation, on parole; presently subject to an indictment,

                    criminal information, arraignment, or other means by which formal

                    criminal charges are brought in any jurisdiction; or has been convicted of a

                    felony within the last five years; or

                iv. You, or any business owned or controlled by you or any of your owners,

                    has ever obtained a direct or guaranteed loan from SBA or any other

                    Federal agency that is currently delinquent or has defaulted within the last

                    seven years and caused a loss to the government.

            The Administrator, in consultation with the Secretary of the Treasury (the

            Secretary), determined that household employers are ineligible because they are

            not businesses. 13 CFR 120.100.

         c. How do I determine if I am ineligible?




                                                                                              EXHIBIT B
                                                                                                  Page 7
                                                   7
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20              PageID.43       Page 8 of 31



            Businesses that are not eligible for PPP loans are identified in 13 CFR 120.110

            and described further in SBA’s Standard Operating Procedure (SOP) 50 10,

            Subpart B, Chapter 2, except that nonprofit organizations authorized under the

            Act are eligible. (SOP 50 10 can be found at https://www.sba.gov/document/sop-

            50-10-5-lender-development-company-loan-programs.)

         d. I have determined that I am eligible. How much can I borrow?

            Under the PPP, the maximum loan amount is the lesser of $10 million or an

            amount that you will calculate using a payroll-based formula specified in the Act,

            as explained below.

         e. How do I calculate the maximum amount I can borrow?

            The following methodology, which is one of the methodologies contained in the

            Act, will be most useful for many applicants.

                i. Step 1: Aggregate payroll costs (defined in detail below in f.) from the last

                   twelve months for employees whose principal place of residence is the

                   United States.

                ii. Step 2: Subtract any compensation paid to an employee in excess of an

                   annual salary of $100,000 and/or any amounts paid to an independent

                   contractor or sole proprietor in excess of $100,000 per year.

                iii. Step 3: Calculate average monthly payroll costs (divide the amount from

                   Step 2 by 12).

                iv. Step 4: Multiply the average monthly payroll costs from Step 3 by 2.5.

                v. Step 5: Add the outstanding amount of an Economic Injury Disaster Loan

                   (EIDL) made between January 31, 2020 and April 3, 2020, less the


                                                                                          EXHIBIT B
                                                                                              Page 8
                                                 8
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20           PageID.44     Page 9 of 31



                   amount of any “advance” under an EIDL COVID-19 loan (because it does

                   not have to be repaid).

            The examples below illustrate this methodology.

               i. Example 1 – No employees make more than $100,000

                      Annual payroll: $120,000

                      Average monthly payroll: $10,000

                      Multiply by 2.5 = $25,000

                      Maximum loan amount is $25,000

               ii. Example 2 – Some employees make more than $100,000

                      Annual payroll: $1,500,000

                      Subtract compensation amounts in excess of an annual salary of

                      $100,000: $1,200,000

                      Average monthly qualifying payroll: $100,000

                      Multiply by 2.5 = $250,000

                      Maximim loan amount is $250,000

               iii. Example 3 – No employees make more than $100,000, outstanding EIDL

                   loan of $10,000.

                      Annual payroll: $120,000

                      Average monthly payroll: $10,000

                      Multiply by 2.5 = $25,000

                      Add EIDL loan of $10,000 = $35,000

                      Maximum loan amount is $35,000




                                                                                       EXHIBIT B
                                                                                           Page 9
                                               9
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20               PageID.45      Page 10 of 31



                 iv. Example 4 – Some employees make more than $100,000, outstanding

                     EIDL loan of $10,000

                          Annual payroll: $1,500,000

                          Subtract compensation amounts in excess of an annual salary of

                          $100,000: $1,200,000

                          Average monthly qualifying payroll: $100,000

                          Multiply by 2.5 = $250,000

                          Add EIDL loan of $10,000 = $260,000

                          Maximum loan amount is $260,000

          f. What qualifies as “payroll costs?”

             Payroll costs consist of compensation to employees (whose principal place of

             residence is the United States) in the form of salary, wages, commissions, or

             similar compensation; cash tips or the equivalent (based on employer records of

             past tips or, in the absence of such records, a reasonable, good-faith employer

             estimate of such tips); payment for vacation, parental, family, medical, or sick

             leave; allowance for separation or dismissal; payment for the provision of

             employee benefits consisting of group health care coverage, including insurance

             premiums, and retirement; payment of state and local taxes assessed on

             compensation of employees; and for an independent contractor or sole proprietor,

             wage, commissions, income, or net earnings from self-employment or similar

             compensation.

          g. Is there anything that is expressly excluded from the definition of payroll costs?

             Yes. The Act expressly excludes the following:


                                                                                             EXHIBIT B
                                                                                                Page 10
                                                  10
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                 PageID.46       Page 11 of 31



                 i. Any compensation of an employee whose principal place of residence is

                    outside of the United States;

                 ii. The compensation of an individual employee in excess of an annual salary

                    of $100,000, prorated as necessary;

                 iii. Federal employment taxes imposed or withheld between February 15,

                    2020 and June 30, 2020, including the employee’s and employer’s share

                    of FICA (Federal Insurance Contributions Act) and Railroad Retirement

                    Act taxes, and income taxes required to be withheld from employees; and

                 iv. Qualified sick and family leave wages for which a credit is allowed under

                    sections 7001 and 7003 of the Families First Coronavirus Response Act

                    (Public Law 116–127).

          h. Do independent contractors count as employees for purposes of PPP loan

             calculations?

             No, independent contractors have the ability to apply for a PPP loan on their own

             so they do not count for purposes of a borrower’s PPP loan calculation.

          i. What is the interest rate on a PPP loan?

             The interest rate will be 100 basis points or one percent.

             The Administrator, in consultation with the Secretary, determined that a one

             percent interest rate is appropriate. First, it provides low cost funds to borrowers

             to meet eligible payroll costs and other eligible expenses during this temporary

             period of economic dislocation caused by the coronavirus. Second, for lenders,

             the 100 basis points offers an attractive interest rate relative to the cost of funding

             for comparable maturities. For example, the FDIC’s weekly national average rate


                                                                                               EXHIBIT B
                                                                                                  Page 11
                                                    11
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.47      Page 12 of 31



             for a 24-month CD deposit product for the week of March 30, 2020 is 42 basis

             points for non-jumbo and 44 basis points for jumbo

             (https://www.fdic.gov/regulations/resources/rates/). Third, the interest rate is

             higher than the yield on Treasury securities of comparable maturity. For example,

             the yield on the Treasury two-year note is approximately 23 basis points. This

             higher yield combined with the fact that the loans are 100 percent guaranteed by

             the SBA and the fact that lenders will receive a substantial processing fee from

             the SBA provide ample inducement for lenders to participate in the PPP.

          j. What will be the maturity date on a PPP loan?

             The maturity is two years. While the Act provides that a loan will have a

             maximum maturity of up to ten years from the date the borrower applies for loan

             forgiveness (described below), the Administrator, in consultation with the

             Secretary, determined that a two year loan term is sufficient in light of the

             temporary economic dislocations caused by the coronavirus. Specifically, the

             considerable economic disruption caused by the coronavirus is expected to abate

             well before the two year maturity date such that borrowers will be able to re-

             commence business operations and pay off any outstanding balances on their PPP

             loans.

          k. Can I apply for more than one PPP loan?

             No. The Administrator, in consultation with the Secretary, determined that no

             eligible borrower may receive more than one PPP loan. This means that if you

             apply for a PPP loan you should consider applying for the maximum amount.

             While the Act does not expressly provide that each eligible borrower may only


                                                                                              EXHIBIT B
                                                                                                 Page 12
                                                  12
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20               PageID.48      Page 13 of 31



             receive one PPP loan, the Administrator has determined, in consultation with the

             Secretary, that because all PPP loans must be made on or before June 30, 2020, a

             one loan per borrower limitation is necessary to help ensure that as many eligible

             borrowers as possible may obtain a PPP loan. This limitation will also help

             advance Congress’ goal of keeping workers paid and employed across the United

             States.

          l. Can I use e-signatures or e-consents if a borrower has multiple owners?

             Yes, e-signature or e-consents can be used regardless of the number of owners.

          m. Is the PPP “first-come, first-served?”

             Yes.

          n. When will I have to begin paying principal and interest on my PPP loan?

             You will not have to make any payments for six months following the date of

             disbursement of the loan. However, interest will continue to accrue on PPP loans

             during this six-month deferment. The Act authorizes the Administrator to defer

             loan payments for up to one year. The Administrator determined, in consultation

             with the Secretary, that a six-month deferment period is appropriate in light of the

             modest interest rate (one percent) on PPP loans and the loan forgiveness

             provisions contained in the Act.

          o. Can my PPP loan be forgiven in whole or in part?

             Yes. The amount of loan forgiveness can be up to the full principal amount of the

             loan and any accrued interest. That is, the borrower will not be responsible for

             any loan payment if the borrower uses all of the loan proceeds for forgiveable

             purposes described below and employee and compensation levels levels are


                                                                                           EXHIBIT B
                                                                                              Page 13
                                                  13
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20               PageID.49      Page 14 of 31



            maintained. The actual amount of loan forgiveness will depend, in part, on the

            total amount of payroll costs, payments of interest on mortgage obligations

            incurred before February 15, 2020, rent payments on leases dated before February

            15, 2020, and utility payments under service agreements dated before February

            15, 2020, over the eight-week period following the date of the loan. However, not

            more than 25 percent of the loan forgiveness amount may be attributable to non-

            payroll costs. While the Act provides that borrowers are eligible for forgiveness

            in an amount equal to the sum of payroll costs and any payments of mortgage

            interest, rent, and utilities, the Administrator has determined that the non-payroll

            portion of the forgivable loan amount should be limited to effectuate the core

            purpose of the statute and ensure finite program resources are devoted primarily

            to payroll. The Administrator has determined in consultation with the Secretary

            that 75 percent is an appropriate percentage in light of the Act’s overarching focus

            on keeping workers paid and employed. Further, the Administrator and the

            Secretary believe that applying this threshold to loan forgiveness is consistent

            with the structure of the Act, which provides a loan amount 75 percent of which is

            equivalent to eight weeks of payroll (8 weeks / 2.5 months = 56 days / 76 days =

            74 percent rounded up to 75 percent). Limiting non-payroll costs to 25 percent of

            the forgiveness amount will align these elements of the program, and will also

            help to ensure that the finite appropriations available for PPP loan forgiveness are

            directed toward payroll protection. SBA will issue additional guidance on loan

            forgiveness.




                                                                                            EXHIBIT B
                                                                                               Page 14
                                                 14
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.50     Page 15 of 31



          p. Do independent contractors count as employees for purposes of PPP loan

             forgiveness?

             No, independent contractors have the ability to apply for a PPP loan on their own

             so they do not count for purposes of a borrower’s PPP loan forgiveness.

          q. What forms do I need and how do I submit an application?

             The applicant must submit SBA Form 2483 (Paycheck Protection Program

             Application Form) and payroll documentation, as described above. The lender

             must submit SBA Form 2484 (Paycheck Protection Program Lender’s

             Application for 7(a) Loan Guaranty) electronically in accordance with program

             requirements and maintain the forms and supporting documentation in its files.

          r. How can PPP loans be used?

             The proceeds of a PPP loan are to be used for:

                 i. payroll costs (as defined in the Act and in 2.f.);

                 ii. costs related to the continuation of group health care benefits during

                    periods of paid sick, medical, or family leave, and insurance premiums;

                 iii. mortgage interest payments (but not mortgage prepayments or principal

                    payments);

                 iv. rent payments;

                 v. utility payments;

                 vi. interest payments on any other debt obligations that were incurred before

                    February 15, 2020; and/or

                 vii. refinancing an SBA EIDL loan made between January 31, 2020 and April

                    3, 2020. If you received an SBA EIDL loan from January 31, 2020


                                                                                              EXHIBIT B
                                                                                                 Page 15
                                                  15
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20               PageID.51      Page 16 of 31



                   through April 3, 2020, you can apply for a PPP loan. If your EIDL loan

                   was not used for payroll costs, it does not affect your eligibility for a PPP

                   loan. If your EIDL loan was used for payroll costs, your PPP loan must be

                   used to refinance your EIDL loan. Proceeds from any advance up to

                   $10,000 on the EIDL loan will be deducted from the loan forgiveness

                   amount on the PPP loan.

            However, at least 75 percent of the PPP loan proceeds shall be used for payroll

            costs. For purposes of determining the percentage of use of proceeds for payroll

            costs, the amount of any EIDL refinanced will be included. For purposes of loan

            forgiveness, however, the borrower will have to document the proceeds used for

            payroll costs in order to determine the amount of forgiveness. While the Act

            provides that PPP loan proceeds may be used for the purposes listed above and for

            other allowable uses described in section 7(a) of the Small Business Act (15

            U.S.C. 636(a)), the Administrator believes that finite appropriations and the

            structure of the Act warrant a requirement that borrowers use a substantial portion

            of the loan proceeds for payroll costs, consistent with Congress’ overarching goal

            of keeping workers paid and employed. As with the similar limitation on the

            forgiveness amount explained earlier, the Administrator, in consultation with the

            Secretary, has determined that 75 percent is an appropriate percentage that will

            align this element of the program with the loan amount, 75 percent of which is

            equivalent to eight weeks of payroll. This limitation on use of the loan funds will

            help to ensure that the finite appropriations available for these loans are directed




                                                                                            EXHIBIT B
                                                                                               Page 16
                                                 16
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                              PageID.52         Page 17 of 31



                toward payroll protection, as each loan that is issued depletes the appropriation,

                regardless of whether portions of the loan are later forgiven.

           s. What happens if PPP loan funds are misused?

                If you use PPP funds for unauthorized purposes, SBA will direct you to repay

                those amounts. If you knowingly use the funds for unauthorized purposes, you

                will be subject to additional liability such as charges for fraud. If one of your

                shareholders, members, or partners uses PPP funds for unauthorized purposes,

                SBA will have recourse against the shareholder, member, or partner for the

                unauthorized use.

           t. What certifications need to be made?

                On the Paycheck Protection Program application, an authorized representative of

                the applicant must certify in good faith to all of the below: 1

                     i. The applicant was in operation on February 15, 2020 and had employees

                         for whom it paid salaries and payroll taxes or paid independent

                         contractors, as reported on a Form 1099-MISC.

                     ii. Current economic uncertainty makes this loan request necessary to support

                         the ongoing operations of the applicant.

                     iii. The funds will be used to retain workers and maintain payroll or make

                         mortgage interest payments, lease payments, and utility payments; I

                         understand that if the funds are knowingly used for unauthorized purposes,

                         the federal government may hold me legally liable such as for charges of




       1
        A representative of the applicant can certify for the business as a whole if the representative is legally
       authorized to do so.
                                                                                                                EXHIBIT B
                                                                                                                   Page 17
                                                             17
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20               PageID.53      Page 18 of 31



                  fraud. As explained above, not more than 25 percent of loan proceeds

                  may be used for non-payroll costs.

               iv. Documentation verifying the number of full-time equivalent employees on

                  payroll as well as the dollar amounts of payroll costs, covered mortgage

                  interest payments, covered rent payments, and covered utilities for the

                  eight week period following this loan will be provided to the lender.

               v. Loan forgiveness will be provided for the sum of documented payroll

                  costs, covered mortgage interest payments, covered rent payments, and

                  covered utilities. As explained above, not more than 25 percent of the

                  forgiven amount may be for non-payroll costs.

               vi. During the period beginning on February 15, 2020 and ending on

                  December 31, 2020, the applicant has not and will not receive another loan

                  under this program.

               vii. I further certify that the information provided in this application and the

                  information provided in all supporting documents and forms is true and

                  accurate in all material respects. I understand that knowingly making a

                  false statement to obtain a guaranteed loan from SBA is punishable under

                  the law, including under 18 USC 1001 and 3571 by imprisonment of not

                  more than five years and/or a fine of up to $250,000; under 15 USC 645

                  by imprisonment of not more than two years and/or a fine of not more than

                  $5,000; and, if submitted to a federally insured institution, under 18 USC

                  1014 by imprisonment of not more than thirty years and/or a fine of not

                  more than $1,000,000.


                                                                                            EXHIBIT B
                                                                                               Page 18
                                                 18
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20              PageID.54      Page 19 of 31



                viii.      I acknowledge that the lender will confirm the eligible loan amount

                    using tax documents I have submitted. I affirm that these tax documents

                    are identical to those submitted to the Internal Revenue Service. I also

                    understand, acknowledge, and agree that the Lender can share the tax

                    information with SBA’s authorized representatives, including authorized

                    representatives of the SBA Office of Inspector General, for the purpose of

                    compliance with SBA Loan Program Requirements and all SBA reviews.

          3. What Do Lenders Need to Know and Do?

          a. Who is eligible to make PPP loans?

                i. All SBA 7(a) lenders are automatically approved to make PPP loans on a

                    delegated basis.

                ii. The Act provides that the authority to make PPP loans can be extended to

                    additional lenders determined by the Administrator and the Secretary to

                    have the necessary qualifications to process, close, disburse, and service

                    loans made with the SBA guarantee. Since SBA is authorized to make

                    PPP loans up to $349 billion by June 30, 2020, the Adminstrator and the

                    Secretary have jointly determined that authorizing additional lenders is

                    necessary to achieve the purpose of allowing as many eligible borrowers

                    as possible to receive loans by the June 30, 2020 deadline.

                iii. The following types of lenders have been determined to meet the criteria

                    and are eligible to make PPP loans unless they currently are designated in

                    Troubled Condition by their primary federal regulator or are subject to a




                                                                                           EXHIBIT B
                                                                                              Page 19
                                                  19
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20             PageID.55      Page 20 of 31



                  formal enforcement action with their primary federal regulator that

                  addresses unsafe or unsound lending practices:

                       I.      Any federally insured depository institution or any federally

                               insured credit union;

                       II.     Any Farm Credit System institution (other than the Federal

                               Agricultural Mortgage Corporation) as defined in 12 U.S.C.

                               2002(a) that applies the requirements under the Bank Secrecy

                               Act and its implementing regulations (collectively, BSA) as a

                               federally regulated financial institution, or functionally

                               equivalent requirements that are not altered by this rule;

                               and

                       III.    Any depository or non-depository financing provider that

                               originates, maintains, and services business loans or other

                               commercial financial receivables and participation interests;

                               has a formalized compliance program; applies the

                               requirements under the BSA as a federally regulated financial

                               institution, or the BSA requirements of an equivalent

                               federally regulated financial institution; has been operating

                               since at least February 15, 2019, and has originated,

                               maintained, and serviced more than $50 million in business

                               loans or other commercial financial receivables during a

                               consecutive 12 month period in the past 36 months, or is a

                               service provider to any insured depository institution that has


                                                                                            EXHIBIT B
                                                                                               Page 20
                                               20
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                 PageID.56       Page 21 of 31



                                   a contract to support such institution’s lending activities in

                                   accordance with 12 U.S.C. § 1867(c) and is in good standing

                                   with the appropriate Federal banking agency.

                 iv. Qualified institutions described in 3.a.iii. I. and II. will be automatically

                     qualified under delegated authority by the SBA upon transmission of

                     CARES Act Section 1102 Lender Agreement (SBA Form 3506) unless

                     they currently are designated in Troubled Condition by their primary

                     federal regulator or are subject to a formal enforcement action by their

                     primary federal regulator that addresses unsafe or unsound lending

                     practices.

          b. What do lenders have to do in terms of loan underwriting?

             Each lender shall:

                 i. Confirm receipt of borrower certifications contained in Paycheck

                     Protection Program Application form issued by the Administration;

                 ii. Confirm receipt of information demonstrating that a borrower had

                     employees for whom the borrower paid salaries and payroll taxes on or

                     around February 15, 2020;

                 iii. Confirm the dollar amount of average monthly payroll costs for the

                     preceding calendar year by reviewing the payroll documentation submitted

                     with the borrower’s application; and

                 iv. Follow applicable BSA requirements:

                           I.      Federally insured depository institutions and federally

                                   insured credit unions should continue to follow their existing


                                                                                               EXHIBIT B
                                                                                                  Page 21
                                                   21
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20          PageID.57      Page 22 of 31



                             BSA protocols when making PPP loans to either new or

                             existing customers who are eligible borrowers under the PPP.

                             PPP loans for existing customers will not require re-

                             verification under applicable BSA requirements, unless

                             otherwise indicated by the institution’s risk-based approach

                             to BSA compliance.

                       II.   Entities that are not presently subject to the requirements of

                             the BSA, should, prior to engaging in PPP lending activities,

                             including making PPP loans to either new or existing

                             customers who are eligible borrowers under the PPP,

                             establish an anti-money laundering (AML) compliance

                             program equivalent to that of a comparable federally

                             regulated institution. Depending upon the comparable

                             federally regulated institution, such a program may include a

                             customer identification program (CIP), which includes

                             identifying and verifying their PPP borrowers’ identities

                             (including e.g., date of birth, address, and taxpayer

                             identification number), and, if that PPP borrower is a

                             company, following any applicable beneficial ownership

                             information collection requirements. Alternatively, if

                             available, entities may rely on the CIP of a federally insured

                             depository institution or federally insured credit union with

                             an established CIP as part of its AML program. In either


                                                                                       EXHIBIT B
                                                                                          Page 22
                                             22
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20             PageID.58       Page 23 of 31



                                instance, entities should also understand the nature and

                                purpose of their PPP customer relationships to develop

                                customer risk profiles. Such entities will also generally have

                                to identify and report certain suspicious activity to the U.S.

                                Department of the Treasury’s Financial Crimes Enforcement

                                Network (FinCEN). If such entities have questions with

                                regard to meeting these requirements, they should contact the

                                FinCEN Regulatory Support Section at FRC@fincen.gov.

                                In addition, FinCEN has created a COVID-19-specific

                                contact channel, via a specific drop-down category, for

                                entities to communicate to FinCEN COVID-19-related

                                concerns while adhering to their BSA obligations. Entities

                                that wish to communicate such COVID-19-related concerns

                                to FinCEN should go to www.FinCEN.gov, click on “Need

                                Assistance,” and select “COVID19” in the subject drop-down

                                list.

            Each lender’s underwriting obligation under the PPP is limited to the items above

            and reviewing the “Paycheck Protection Application Form.” Borrowers must

            submit such documentation as is necessary to establish eligibility such as payroll

            processor records, payroll tax filings, or Form 1099-MISC, or income and

            expenses from a sole proprietorship. For borrowers that do not have any such

            documentation, the borrower must provide other supporting documentation, such

            as bank records, sufficient to demonstrate the qualifying payroll amount.


                                                                                           EXHIBIT B
                                                                                              Page 23
                                                23
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.59      Page 24 of 31



          c. Can lenders rely on borrower documentation for loan forgiveness?

             Yes. The lender does not need to conduct any verification if the borrower submits

             documentation supporting its request for loan forgiveness and attests that it has

             accurately verified the payments for eligible costs. The Administrator will hold

             harmless any lender that relies on such borrower documents and attestation from a

             borrower. The Administrator, in consultation with the Secretary, has determined

             that lender reliance on a borrower’s required documents and attestation is

             necessary and appropriate in light of section 1106(h) of the Act, which prohibits

             the Administrator from taking an enforcement action or imposing penalties if the

             lender has received a borrower attestation.

          d. What fees will lenders be paid?

             SBA will pay lenders fees for processing PPP loans in the following amounts:

               i.     Five (5) percent for loans of not more than $350,000;

               ii.    Three (3) percent for loans of more than $350,000 and less than

                      $2,000,000; and

               iii.   One (1) percent for loans of at least $2,000,000.

          e. Do lenders have to apply the “credit elsewhere test”?

             No. When evaluating an applicant’s eligibility lenders will not be required to

             apply the “credit elsewhere test” (as set forth in section 7(a)(1)(A) of the Small

             Business Act (15 USC 636) and SBA regulations at 13 CFR 120.101)).

          4. What do Both Borrowers and Lenders Need to Know and Do?

          a. What are the loan terms and conditions?




                                                                                            EXHIBIT B
                                                                                               Page 24
                                                   24
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                  PageID.60      Page 25 of 31



             Loans will be guaranteed under the PPP under the same terms, conditions and

             processes as other 7(a) loans, with certain changes including but not limited to:

               i.      The guarantee percentage is 100 percent.

               ii.     No collateral will be required.

               iii.    No personal guarantees will be required.

               iv.     The interest rate will be 100 basis points or one percent.

               v.      All loans will be processed by all lenders under delegated authority and

                       lenders will be permitted to rely on certifications of the borrower in order

                       to determine eligibility of the borrower and the use of loan proceeds.

          b. Are there any fee waivers?

               i. There will be no up-front guarantee fee payable to SBA by the Borrower;

               ii. There will be no lender’s annual service fee (“on-going guaranty fee”)

                      payable to SBA;

               iii. There will be no subsidy recoupment fee; and

               iv. There will be no fee payable to SBA for any guarantee sold into the

                      secondary market.

          c. Who pays the fee to an agent who assists a borrower?

             Agent fees will be paid by the lender out of the fees the lender receives from

             SBA. Agents may not collect fees from the borrower or be paid out of the PPP

             loan proceeds. The total amount that an agent may collect from the lender for

             assistance in preparing an application for a PPP loan (including referral to the

             lender) may not exceed:

                    i. One (1) percent for loans of not more than $350,000;

                    ii. 0.50 percent for loans of more than $350,000 and less than $2 million; and
                                                                                             EXHIBIT B
                                                                                                  Page 25
                                                     25
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                  PageID.61   Page 26 of 31



                 iii. 0.25 percent for loans of at least $2 million.

             The Act authorizes the Administrator to establish limits on agent fees. The

             Administrator, in consultation with the Secretary, determined that the agent fee

             limits set forth above are reasonable based upon the application req uirements and

             the fees that lenders receive for making PPP loans.

          d. Can PPP loans be sold into the secondary market?

             Yes. A PPP loan may be sold on the secondary market after the loan is fully

             disbursed. A PPP loan may be sold on the secondary market at a premium or a

             discount to par value. SBA will issue guidance regarding any advance purchase

             for loans sold in the secondary market.

          e. Can SBA purchase some or all of the loan in advance?

             Yes. A lender may request that the SBA purchase the expected forgiveness

             amount of a PPP loan or pool of PPP loans at the end of week seven of the

             covered period. The expected forgiveness amount is the amount of loan principal

             the lender reasonably expects the borrower to expend on payroll costs, covered

             mortgage interest, covered rent, and covered utility payments during the eight

             week period after loan disbursement. At least 75 percent of the expected

             forgiveness amount shall be for payroll costs, as provided in 2.o. To submit a

             PPP loan or pool of PPP loans for advance purchase, a lender shall submit a report

             requesting advance purchase with the expected forgiveness amount to the SBA.

             The report shall include: the Paycheck Protection Program Application Form

             (SBA Form 2483) and any supporting documentation submitted with such

             application; the Paycheck Protection Program Lender’s Application for 7(a) Loan

             Guaranty (SBA Form 2484) and any supporting documentation; a detailed
                                                                                           EXHIBIT B
                                                                                              Page 26
                                                   26
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                  PageID.62      Page 27 of 31



              narrative explaining the assumptions used in determining the expected

              forgiveness amount, the basis for those assumptions, alternative assumptions

              considered, and why alternative assumptions were not used; any information

              obtained from the borrower since the loan was disbursed that the lender used to

              determine the expected forgiveness amount, which should include the same

              documentation required to apply for loan forgiveness such as payroll tax filings,

              cancelled checks, and other payment documentation; and any additional

              information the Administrator may require to determine whether the expected

              forgiveness amount is reasonable. The Administrator, in consultation with the

              Secretary, determined that seven weeks is the minimum period of time necessary

              for a lender to reasonably determine the expected forgiveness amount for a PPP

              loan or pool of PPP loans, since the PPP is a new program and the likelihood that

              many borrowers will be new clients of the lender. The expected forgiveness

              amount may not exceed the total amount of principal on the PPP loan or pool of

              loans. The Administrator will purchase the expected forgiveness amount of the

              PPP loan(s) within 15 days of the date on which the Administrator receives a

              complete report that demonstrates that the expected forgiveness amount is indeed

              reasonable.

          5. Additional Information

          All loans guaranteed by the SBA pursuant to the CARES Act will be made consistent

       with constitutional, statutory, and regulatory protections for religious liberty, including

       the First Amendment to the Constitution, the Religious Freedom Restoration Act, 42

       U.S.C. 2000bb-1 and bb-3, and SBA regulation at 13 C.F.R. 113.3-1h, which provides:


                                                                                               EXHIBIT B
                                                                                                  Page 27
                                                    27
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                 PageID.63      Page 28 of 31



       “Nothing in [SBA nondiscrimination regulations] shall apply to a religious corporation,

       association, educational institution or society with respect to the membership or the

       employment of individuals of a particular religion to perform work connected with the

       carrying on by such corporation, association, educational institution or society of its

       religious activities.” SBA intends to promptly issue additional guidance with regard to

       religious liberty protections under this program.

          SBA may provide further guidance, if needed, through SBA notices and a program

       guide which will be posted on SBA’s website at www.sba.gov.

          Questions on the Paycheck Protection Program 7(a) Loans may be directed to the

       Lender Relations Specialist in the local SBA Field Office. The local SBA Field Office

       may be found at https://www.sba.gov/tools/local-assistance/districtoffices.

       Compliance with Executive Orders 12866, 12988, 13132, and 13771, the Paperwork

       Reduction Act (44 U.S.C. Ch. 35), and the Regulatory Flexibility Act (5 U.S.C. 601-

       612).

       EO 12866 and EO 13563

          This interim final rule is economically significant for the purposes of Executive

       Orders 12866 and 13563. SBA, however, is proceeding under the emergency provision at

       Executive Order 12866 Section 6(a)(3)(D) based on the need to move expeditiously to

       mitigate the current economic conditions arising from the COVID–19 emergency. This

       rule’s designation under Executive Order 13771 will be informed by public comment.

          This rule is necessary to implement Sections 1102 and 1106 of the CARES Act in

       order to provide economic relief to small businesses nationwide adversely impacted

       under the COVID-19 Emergency Declaration. We anticipate that this rule will result in


                                                                                                 EXHIBIT B
                                                                                                    Page 28
                                                    28
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.64      Page 29 of 31



       substantial benefits to small businesses, their employees, and the communities they

       serve. However, we lack data to estimate the effects of this rule.

       Executive Order 12988

          SBA has drafted this rule, to the extent practicable, in accordance with the standards

       set forth in section 3(a) and 3(b)(2) of Executive Order 12988, to minimize litigation,

       eliminate ambiguity, and reduce burden. The rule has no preemptive or retroactive effect.

       Executive Order 13132

          SBA has determined that this rule will not have substantial direct effects on the

       States, on the relationship between the national government and the States, or on the

       distribution of power and responsibilities among the various layers of government.

       Therefore, SBA has determined that this rule has no federalism implications warranting

       preparation of a federalism assessment.

       Paperwork Reduction Act, 44 U.S.C.Chapter 35

          SBA has determined that this rule will impose recordkeeping or reporting

       requirements under the Paperwork Reduction Act (“PRA”). SBA has obtained

       emergency approval under OMB Control Number 3245-0407 for the information

       collection (IC) required to implement the program described above. This IC consists of

       Form 2483 (Paycheck Protection Program Application Form), SBA Form 2484

       (Paycheck Protection Program Lender’s Application for 7(a) Loan Guaranty), and SBA

       Form 3506 (CARES Act Section 1102 Lender Agreement), and is approved for use until

       September 30, 2020.

       Regulatory Flexibility Act (RFA)




                                                                                               EXHIBIT B
                                                                                                  Page 29
                                                   29
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                 PageID.65      Page 30 of 31



          The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

       proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the

       agency must prepare a regulatory flexibility analysis that meets the requirements of the

       RFA and publish such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically,

       the RFA normally requires agencies to describe the impact of a rulemaking on small

       entities by providing a regulatory impact analysis. Such analysis must address the

       consideration of regulatory options that would lessen the economic effect of the rule on

       small entities. The RFA defines a ‘‘small entity’’ as (1) a proprietary firm meeting the

       size standards of the Small Business Administration (SBA); (2) a nonprofit organization

       that is not dominant in its field; or (3) a small government jurisdiction with a population

       of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small government jurisdictions,

       neither State nor local governments are ‘‘small entities.’’ Similarly, for purposes of the

       RFA, individual persons are not small entities.

          The requirement to conduct a regulatory impact analysis does not apply if the head of

       the agency “certifies that the rule will not, if promulgated, have a significant economic

       impact on a substantial number of small entities.” 5 U.S.C. 605(b). The agency must,

       however, publish the certification in the Federal Register at the time of publication of the

       rule, “along with a statement providing the factual basis for such certification.” If the

       agency head has not waived the requirements for a regulatory flexibility analysis in

       accordance with the RFA’s waiver provision, and no other RFA exception applies, the

       agency must prepare the regulatory flexibility analysis and publish it in the Federal

       Register at the time of promulgation or, if the rule is promulgated in response to an




                                                                                               EXHIBIT B
                                                                                                  Page 30
                                                    30
Case 4:20-cv-10899-MFL-DRG ECF No. 1-3 filed 04/08/20                PageID.66     Page 31 of 31



       emergency that makes timely compliance impracticable, within 180 days of publication

       of the final rule. 5 U.S.C. 604(a), 608(b).

          Rules that are exempt from notice and comment are also exempt from the RFA

       requirements, including conducting a regulatory flexibility analysis, when among other

       things the agency for good cause finds that notice and public procedure are impracticable,

       unnecessary, or contrary to the public interest. Small Business Administration’s Office

       of Advocacy guide: How to Comply with the Regulatory Flexibility Ac. Ch.1. p.9.

       Accordingly, SBA is not required to conduct a regulatory flexibility analysis.

       Authority: 15 U.S.C. 636(a)(36); Coronavirus Aid, Relief, and Economic Security Act,

       Pub. L. No. 116-136, Section 1114

       Dated:

       Jovita Carranza,
       Administrator




                                                                                           EXHIBIT B
                                                                                              Page 31
                                                     31
